Citation Nr: 0330070	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-20 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, 
currently evaluated 10 percent disabling.

2.  Entitlement to an increased rating for cervical strain, 
currently evaluated 10 percent  disabling.

3.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae, on appeal from the initial grant 
of service connection.

4.  Entitlement to a rating in excess of zero percent for 
left ankle sprain, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and L.I. 


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from February 1981 to 
August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 Department of Veterans 
Affairs (VA) rating decision in which the VA regional office 
(RO) in New Orleans, Louisiana, denied increased ratings for 
lumbosacral stain and cervical strain and granted service 
connection and assigned noncompensable disability evaluations 
for left ankle sprain and for pseudofolliculitis barbae.

In a March 2000 decision, the RO awarded a rating of 10 
percent for pseudofolliculitis barbae, effective from 
February 1999.  The veteran's claim of entitlement to a 
higher rating for pseudofolliculitis barbae remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  Generally, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board observes that the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issues on appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

The veteran sustained low back and neck injuries in a motor 
vehicle accident during his active duty service.  He was 
granted service connection for lumbosacral strain and 
cervical strain by a December 1992 rating decision.  
Recently, he has submitted records of VA treatment that 
indicate that he has disability from degenerative disc 
disease of the cervical and lumbosacral spine.  The record 
does not contain an opinion concerning whether the veteran's 
degenerative disc disease is related to his service-connected 
disabilities, or whether the veteran's neurological symptoms, 
if any, are related to his service connected lumbosacral and 
cervical strain.  

The Board notes that effective in September 2002, the 
criteria for the rating of intervertebral disc syndrome were 
revised.  67 Fed. Reg. 5434 (August 22, 2002).  The rating 
criteria for the spine were again amended, effective 
September 26, 2003.  68 Fed. Reg. 51454 (August 27, 2003).  
In addition, the criteria for rating the skin were revised, 
effective in August 2002.  67 Fed. Reg. 49590 (July 31, 
2002).  The veteran has not been provided the revised rating 
criteria.

Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  Pursuant to this remand, the RO will 
be scheduling VA examinations.  The veteran is hereby 
notified that it is his responsibility to report for the 
examinations and to cooperate in the development of his 
claims.  The consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
lumbosacral spine disorder, a cervical 
spine disorder, a left ankle disorder, 
and/or pseudofolliculitis barbae since 
February 1998.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The RO should obtain and associate 
with the claims file all VA medical 
records documenting treatment of the 
veteran since June 2003 that are not 
currently a part of the claims file.


3.  The RO must ensure full compliance 
with VCAA.  In order to assist the 
veteran in his efforts to substantiate 
his claims for higher ratings of his 
service connected disabilities from 
lumbosacral and cervical strain, left 
ankle sprain, and pseudofolliculitis 
barbae, the veteran should be advised of 
the evidence necessary to substantiate 
and prove his claims.  Further the RO 
must inform the veteran which of such 
evidence VA will obtain, and which of 
such evidence he must obtain.  Further, 
in the event the veteran identifies 
evidence that he requests the RO to 
obtain and the RO is unable to do so, the 
RO must notify the veteran of its 
inability to obtain such evidence.  See 
38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2003); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  The veteran should be afforded 
examination(s) to determine the nature, 
extent and etiology of his low back and 
neck disabilities, and the nature and 
extent of his left ankle disability.  The 
claims file must be made available to and 
reviewed by the examiner(s).  All 
indicated diagnostic tests and studies, 
including range of motion studies, must 
be performed.  The examiner should state 
the current diagnoses of all disability 
of the lumbosacral and cervical segments 
of the spine.  For each diagnosis other 
than cervical strain and lumbosacral 
strain, the examiner should express an 
opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosis 
is related to the veteran's service-
connected lumbosacral or cervical strain.  
If there are diagnoses other than 
cervical strain and lumbosacral strain, 
the examiner should indicate what 
disabling manifestations are due to other 
diagnosed conditions.  If it is not 
possible to so distinguish the disabling 
manifestations of service-connected and 
non-service-connected disability, the 
examiner should so indicate.  The 
examiner should provide a full 
explanation of the rationale that is the 
basis of the conclusions expressed.  If 
the examiner concludes that the veteran's 
cervical and lumbar disc disease, if any, 
is related to his service-connected 
disabilities from lumbosacral strain 
and/or cervical strain, the examiner(s) 
should comment specifically on the 
frequency and duration of incapacitating 
episodes during any twelve-month period 
since February 1999 (an incapacitating 
episode is a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner should 
also comment specifically about chronic 
orthopedic and neurological 
manifestations (orthopedic and 
neurological signs and symptoms from 
intervertebral disc syndrome that are 
present constantly, or nearly so).  

5.  The veteran should be afforded 
examination to determine the nature and 
extent of his disability from 
pseudofolliculitis barbae.  The examiner 
should comment on the percentage of the 
area of the entire body that is affected 
and the percentage of the exposed areas 
that are affected, and the need for 
constant or near constant systemic 
therapy during any 12-month period since 
February 1999, or if such therapy has 
been intermittent, the frequency and 
duration of such intermittent therapy 
during any 12-month period since February 
1999.

6.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any of the benefit sought on appeal 
continues to be denied, the appellant and 
his representative should be provided a 
supplement statement of the case that 
includes the applicable laws and 
regulations considered in the RO's 
decision.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




